Citation Nr: 1221150	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  08-28 301	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Propriety of apportionment of $200.00 per month to child T.A. in the custody of the Veteran-father T.A.


REPRESENTATION

Appellant represented by:	The American Legion

Appellee (Veteran-father):	Unrepresented




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to September 1975, and from November 1979 to June 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 apportionment determination by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.

On July 15, 2009, the appellant failed to report for a scheduled Travel Board hearing.  She has not provided any explanation for her absence and, as reflected below, she later submitted a statement withdrawing her appeal.  Her hearing request, therefore, is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDING OF FACT

On August 28, 2009, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant that she was withdrawing from appeal her claim challenging the propriety of apportionment of $200.00 per month to child T.A. in the custody of the Veteran-father T.A.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant on the issue of the propriety of apportionment of $200.00 per month to child T.A. in the custody of the Veteran-father T.A have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On August 28, 2009, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant that she was withdrawing from appeal her claim challenging the propriety of apportionment of $200.00 per month to child T.A. in the custody of the Veteran-father T.A.  

On May 3, 2012, the appellant's representative declined review of the appeal based upon its determination that the appellant did, in fact, properly withdraw her appeal.

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
KELLI A. KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


